Title: To George Washington from Lewis Nicola, 15 August 1782
From: Nicola, Lewis,Alexander, William Lord Stirling,Hand, Edward
To: Washington, George


                  
                     
                     SirDepeysters House August 15th 1782
                  
                  In consequence of your Excellencies Orders of the 12th of June last we have arrang’d the relative rank of the Subalterns of the Connecticut Line, and enclosed a Roll of them in numerical order for your Inspection and further observation.  In this business we look for our guide generally, the certifyed Returns given in to us which we regulated by the best establishd rules laid down for the ascertaining of rank—first where we found the Commissions of two or more Lieutenants bearing the same date we look back to their former Commissions, and if it happen’d their Ensigncies were of the same date we have given the preference to Sergeants, and of this last Class we gave the preference to a Continental Serjeant; tho’ Junior to a State or Militia Serjeant as in the case of Tanner and Sutlief, the different Commissions of Lieuts Lord and Avery bear equal date—we have given the preference to Lord as Genll Huntington certifies it was so determin’d by themselves—for the same reason we have given Ensign Clark the preference to Cole—In determining the relative rank of Ensigns generally we laid it down as a rule, that a Gentleman coming into the Army as Ensign has no exclusive right of succession, and made the dates of Commissions our guide, altogether disregarding the dates of the vacancies they fill’d—with due deference we conceive we have not deviated in a single instance, from justice, unless our desicion in the cases of Lieutenants Lord, Avery, Benjamin and Meigs be an exception, our reasons whether well or ill grounded will appear by our Letter of the 10th Inst. to General Huntington (a Copy of which is fil’d with the other papers)—It has been shown to us that the alteration of the Establishment did not take place in the Connecticut Line untill the 15th of Novr 1778, it is plain it could not before the 10th of August, as will appear by a resolution of Congress of that date—and as the Commissions held by Messrs Lord, Avery, Benjamin and Meigs bear dates prior to the 10th August it is plain they must be antidated if their Promotions were in consequence of that arrangment as has been represented to us. We have the honor to be with the greatest respect Your Excellencies most Obdt humble Servants
                  
                     Stirling Major Genl
                     Edwd Hand B.G.
                     Lewis Nicola Col. Inv.
                  
               